Citation Nr: 1337712	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.

With regard to the petition to reopen the claim of entitlement to service connection for a low back disability, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.

With regard to the petition to reopen the claim of entitlement to service connection for PTSD, this matter comes to the Board on appeal from RO rating decisions dated in November 2010 and March 2012.  (Following the November 2010 RO rating decision, the Veteran submitted a new statement in support of her claim.  It appears, including as suggested by the adjudicative history presented in the August 2012 statement of the case, that the RO determined that the claim addressed in the November 2010 decision remained pending at the time of the March 2012 RO rating decision.  This issue is being remanded by the Board at this time, and the Board shall not disturb the RO's recognition of the November 2010 decision as the origin of this appeal at this time; the Board may revisit this determination when addressing the matter on the merits.)  A notice of disagreement was received in May 2012, a statement of the case was issued in August 2012, and a substantive appeal was received in August 2012.

The Veteran has presented this claim on appeal as a claim to establish entitlement to service connection for PTSD (via a petition to reopen a prior final denial of the same claim).  Although, as in the instant case, a veteran's stated claim may only seek service connection for a particular psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  The Board will thus consider the claim of entitlement to service connection for PTSD as well as for all other psychiatric diagnoses raised by the record.

In this case, the Board notes that the record includes significant documentation showing that the Veteran is currently diagnosed with major depressive disorder, including as shown in the diagnostic findings of VA treatment records such as in January 2013 (among many others, documented in Virtual VA).  Accordingly, the Board recognizes the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include a claim of entitlement to service connection for major depressive disorder.  While there has been a prior final denial of the claim of entitlement to service connection for PTSD, there has been no prior final denial of the claim of entitlement to service connection for major depressive disorder.  Therefore, while the submission of new and material evidence is required to reopen the PTSD claim, there is no such condition involved in considering the claim of entitlement to service connection for major depressive disorder.  The Board will thus address each issue separately, and has accordingly listed the PTSD and major depressive disorder issues as separate matters on the title page of this decision.

The Veteran failed to report for a Board hearing in July 2013.

In a March 2013 written submission, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU).  This matter is hereby referred to the RO for appropriate action.

The issue of entitlement to service connection for major depressive disorder and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a low back disability was denied by a February 2002 RO rating decision; the appellant was notified of the decision, the appellant filed a notice of disagreement in May 2002 and was issued a statement of the case in September 2002, but did not timely perfect an appeal to the Board and did not submit new and material evidence within one year of the rating decision.

2.  The Veteran's petition to reopen the claim of entitlement to service connection for a low back disability was denied by a December 2004 RO rating decision.  The Veteran did not file a notice of disagreement with the denial on this issue and did not submit new and material evidence within one year of the rating decision.

3.  In October 2008, the appellant requested that her claim of entitlement to service connection for low back disability be reopened.

4.  All of the evidence submitted since the December 2004 RO rating decision is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for low back disability.


CONCLUSIONS OF LAW

1.  The February 2002 RO rating decision which denied entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  The December 2004 RO rating decision which denied entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

3.  New and material evidence has not been received since the December 2004 denial to reopen the appellant's claim of entitlement to service connection for low back disability, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in January 2009.  The Board finds this notice fully complies with VA's duty to notify as it sets forth the reasons why the Veteran's claim was previously denied, what information or evidence must be submitted in order to reopen her claim, and what information and evidence is needed to substantiate the underlying service connection claim.  The January 2009 letter also provided notice concerning all elements of a service connection claim in accordance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  She was told it was her responsibility to support the claim with appropriate evidence and has been given information regarding VA's duty assist.  The Veteran is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen her claim for service connection, VA was not obligated to provide her with a medical examination.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back disability.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board has reviewed all the evidence in the Veteran's claims file and the Virtual VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A claim by the appellant for entitlement to service connection for a back injury was denied by the RO in a February 2002 rating decision; the Veteran was notified of the decision in the same month.  In May 2002, the Veteran submitted a statement expressing disagreement with the RO's decision; the submission of this statement was timely as a notice of disagreement initiating an appeal of the February 2002 denial.  However, the Veteran did not timely perfect an appeal to the Board.

The question of whether a timely appeal was filed following the May 2002 notice of disagreement has itself been the subject of a prior VA adjudication.  A January 2009 Board decision adjudicated the issue of whether a timely substantive appeal was filed regarding the February 2002 denial of service connection for a low back disability; the January 2009 Board decision found that the Veteran submitted a timely notice of disagreement in May 2002 and that the RO sent a statement of the case to the Veteran on September 5, 2002, but that the Veteran's attempted substantive appeal sent on November 12, 2003 was not within one year of February 2002 nor within sixty days of September 5, 2003.  The January 2009 Board decision also found that the Veteran did not submit a request for extension of time for filing a substantive appeal prior to the expiration of the time limit.  (A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).)

The January 2009 Board decision, addressing whether there was filed a timely appeal of the February 2002 RO denial, is final.  38 U.S.C.A. § 7104.  (The Veteran filed a motion for reconsideration that was (1) limited to a different issue in that Board decision and (2) denied in July 2010.)  The Board's current analysis regarding the petition to reopen the claim of entitlement to service connection for a low back disability is bound by the conclusions of the January 2009 Board decision with regard to finding that the February 2002 RO rating decision was not timely appealed.

The Board is bound to find that the Veteran did not timely perfect an appeal of the February 2002 denial to the Board.  Consequently, the February 2002 rating decision became final.  38 U.S.C.A. § 7105.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In King v. Shinseki, 23 Vet. App. 464 (2010), the Court held that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  See also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal)."

The record does not reflect that any new and material evidence concerning the denial of service connection for lower back disability was received within a year after the February 2002 denial; the Veteran has not identified any such new and material evidence in that timeframe nor otherwise suggested that new and material evidence was submitted during that time.  Indeed, as discussed just below, a December 2004 RO rating decision expressly found that no new and material evidence had been submitted following the February 2002 denial and that decision has not been appealed and has become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A petition by the appellant to reopen the claim of entitlement to service connection for a back injury was denied by the RO in December 2004; the Veteran was notified of the decision in the same month.  The RO denial found that no new and material evidence had been submitted since the February 2002 denial of the claim.  The appellant did not file a notice of disagreement with this determination on this issue.  As discussed above, the Board must find that there was no appeal of the back disability issue pending at that time (no timely appeal had been filed and the period for filing a substantive appeal had expired).  Additionally, the Board finds that the Veteran did not submit any new and material evidence within one year of the December 2004 decision; although the Veteran submitted information concerning other claims, no item submitted within a year following the December 2004 decision has been identified by the Board's review, nor by any contention, to be new and material evidence concerning service connection for the back disability.  (The Board notes that the analysis concerning new and material evidence, below, necessarily encompasses and further discusses this question in explaining the Board's broader finding that no new and material evidence has been received at any time following the December 2004 RO decision.)

The Veteran was furnished notice of the December 2004 decision and of appellate rights the same month, but did not appeal the determination.  Moreover, the Board finds that items of evidence received within the one year appeal period were not new and material.  38 C.F.R. § 3.156(b).  Consequently, the December 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In October 2008, the Veteran submitted a statement accepted by the RO as a new petition seeking to reopen the claim of entitlement to service connection for a low back disability; this petition has led to the current appeal.

The record indicates that, in its February 2002 rating decision, the RO denied the claim of entitlement to service connection for a back disability on the basis of finding that the evidence did not establish the occurrence of a back injury during service and that the evidence did not establish the onset of a chronic back disability during active duty service.  The February 2002 RO rating decision acknowledged that the Veteran's service treatment records included documentation of back pain complaints during service, but the decision found no chronic disability or injury associated with service, citing that the Veteran's September 1989 service separation examination showed no back disability and showed that the Veteran denied recurrent back pain.

The December 2004 RO rating decision denied a petition to reopen the claim, finding that the only new evidence submitted presented no information relating the Veteran's current back disability to her military service.

The December 2004 rating decision is the last final denial of this claim on any basis.  Nevertheless, as the December 2004 rating decision's basis for denial rests essentially upon finding that there was no new and material evidence to change the key findings in the basis for the February 2002 denial, the Board's discussion of this matter must include a number of references to the February 2002 rating decision's discussion of the original final denial.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Veteran specifically contends that her current low back disability had its initial onset with one or more injuries suffered during her active duty military service.

Of record at the time of the December 2004 rating decision were the Veteran's service treatment records, including records documenting in-service complaints of back pain (such as a February 1988 report of "back pains"), and additional medical records (including VA and private medical records) documenting chronic back disability featuring degenerative disc disease in more recent years (with degenerative disc disease apparently diagnosed in 2003 with complaints of back pain dating back prior to that time).  Also of record at the time of the December 2004 rating decision were the testimony of the Veteran (in written statements beginning in August 2000 and also in medical records showing her account of her history of back pain presented to medical treatment providers, including in August 2002, May 2003, and September 2003) and her spouse (in a written statement submitted in or around June 2002) describing that the Veteran suffered back injury and experienced significant symptoms from the time of her military service.  VA medical reports of record in December 2004 showed that the Veteran reported a history of back pain dating back to a lifting injury during service in 1988 (including as documented in May and September 2003 VA medical reports); the VA treatment reports show that the Veteran was diagnosed with mild degenerative disc disease since approximately 2003.  Chronic back pain symptomatology is otherwise shown from 2001 in VA medical records and in the Veteran's August 2000 claim for service connection.

Based on the above evidence, the RO's December 2004 rating decision determined that although the evidence showed currently diagnosed back disabilities and also showed in-service back complaints, the weight of the evidence was against finding that any current chronic back disability was etiologically linked to military service.  This was the more express basis of the February 2002 RO denial of the claim, and the December 2004 rating decision implicitly reiterated that basis in finding that no new and material evidence had been received with regard to the prior final denial.

The evidence associated with the claims folder subsequent to the December 2004 RO rating decision features additional VA medical records showing further treatment for the Veteran's back disability (including in VA treatment records documented in Virtual VA), in addition to new statements of essentially duplicative testimony from the Veteran and her former spouse.

The Veteran's new testimony, including as presented at her August 2008 Board hearing (a hearing held as part of the prior appeal resolved by the January 2009 Board decision), reiterated her recollections of suffering back injuries associated with physical exertion, lifting, and carrying during her military service.  The Veteran testified that her back was symptomatic during service and also testified that the symptoms persisted after she got out of service.  The Veteran indicated that the earliest medical treatment for the back following service began in 2001, consistent with the documentation of medical treatment already of record.  The Veteran identified her former spouse as a witness to her in-service and post-service back disability symptom manifestations.  The Veteran's former spouse's new testimony, including as presented in August 2008 and January 2009 written statements, reiterates his recollection that the Veteran suffered symptomatic injuries to her back during military service with those disabilities persisting to the present, and presents his belief that the current back diagnoses are a direct result of military service.  Testimony from these same sources and making the same pertinent factual assertions was already of record prior to the December 2004 RO rating decision; the Board finds that the updated testimony of the Veteran and her former spouse is essentially duplicative of the testimony they presented prior to the prior final decision of December 2004.

The Board notes that two other witnesses who accompanied the Veteran to her August 2008 Board hearing presented some testimony regarding the PTSD claim at issue at that time, but do not appear to have presented any new testimony regarding the Veteran's back disability claim.

Although the new evidence reports and reconfirms that the Veteran has chronic disability of her back and repeats her recollections and those of her former spouse regarding her experiencing injury during service and symptomatology of back disability from the time of service, the new evidence contains no new indication of a link between any chronic back disability and the Veteran's military service beyond what was already of record at the time of the prior final denial.

The evidence of record at the time of the prior final denial already showed that the Veteran experienced back pain during service and already contained the testimony of the Veteran and her former spouse regarding in-service back injury and subsequent symptomatology; the evidence of record at the time of the prior final denial already showed that the Veteran has been diagnosed with chronic back disability.  The basis of the prior final denial was essentially a finding that the preponderance of the evidence was against finding that the current chronic back disability was actually etiologically related to the Veteran's in-service back pain.  The new evidence, in the form of additional recent medical records, re-confirms the already established fact that the Veteran has diagnosed chronic disability of the back; this is not material because it was not a basis for the prior final denial and was already established at the time of the prior final denial.  The new submissions of testimony from the Veteran and her former spouse cannot constitute new and material evidence because they are duplicative of their own prior testimony that was of record at the time of the prior final denial; the more recent testimony neither presents new information nor identifies any source of new information material to the claim.

The Board is unable to otherwise find that any new items of evidence received since December 2004 are new and material.  The material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to the basis of the prior final denial.  The pertinent new evidence simply shows subsequent treatment and diagnoses for disabilities; the fact that the Veteran has back disability and has been receiving treatment was already shown at the time of the prior final decision.  The material evidence presented in the lay testimony of the Veteran and her former spouse, submitted since the prior final denial, is duplicative of their own prior testimony that was already of record at the time of the prior final denial.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service connection for a back disability.  The new evidence does not materially show that the Veteran's chronic back disability was incurred or aggravated by military service with any indication beyond what was already of record and considered in the prior final denial.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen her claim.  Accordingly, the appeal is denied as to this issue.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  To this extent, the appeal is denied.


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Notably, the Veteran has not been provided a VA examination in connection with her current claim for service connection for major depressive disorder.  The Veteran has a current diagnosis of major depressive disorder, including in a January 2013 VA mental health treatment report documented in Virtual VA, amongst a number of other instances of documentation of this diagnosis.  Service treatment records reference potentially pertinent in-service symptoms as well as referral for psychiatric evaluation.  September 1989 service treatment records show that the Veteran was evaluated as she recovered from headaches with some manner of additional psychiatric concern, with "mild depression" noted and referral for psychiatric evaluation clearly noted.  Reports assessing her mental and psychological health, with a recommendation for the Veteran to attend a stress management class, are also of record.  One of the September 1989 records presents a "provisional diagnosis" of "depression" and presents a medical professional's opinion that the Veteran's migraine headache flare-up "is directly related to [increased] stressors (numerous)."  Another report shows that a treatment provider considered that the Veteran might benefit from a prescription medication for psychiatric treatment.  An earlier April 1987 service treatment record documents that the Veteran was also advised to attend a stress management course in connection with health problems.  The Board finds that the low threshold standard of McLendon is met and a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the pending development with regard to the claim of entitlement to service connection for major depressive disorder presents a reasonable possibility of yielding evidence that may be pertinent (and possibly new and material) to the Veteran's claim of entitlement to service connection for PTSD.  The Board finds that the claims involving acquired psychiatric disability may be considered inextricably intertwined in this case at this time.  Accordingly, the Board will defer adjudication of the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.

During the processing of this remand, the RO will have the opportunity to complete readjudication fully contemplating the claim of entitlement to service connection for major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with regard to the claims remaining on appeal.

2.  The Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disabilities, specifically including depression.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Please identify any and all psychiatric diagnoses found that manifest in the Veteran's claimed symptoms of PTSD and depression.  Please specifically reference the documentation of a diagnosis of major depressive disorder in the Veteran's VA medical records (including in a January 2013 mental health report, among others).

b) For each current disability diagnosed in response to item (a), please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was manifested during the Veteran's active duty service or otherwise caused by/during the Veteran's service.  In answering this question, please discuss any relevant service and post-service medical records; in particular, please specifically discuss the service treatment records documenting the Veteran's in-service depression symptoms, provisional diagnosis of "depression," and referral for psychiatric evaluation and treatment in September 1989.

A rationale for each opinion should be furnished.

3.  After completion of the above and any further development deemed necessary by the RO, the RO should readjudicate the issues remaining on appeal; the claim of entitlement to service connection for major depressive disorder must be adjudicated on the merits, aside from the distinct petition to reopen the claim of entitlement to service connection for PTSD with new and material evidence.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


